Citation Nr: 0727456	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for vitiligo (claimed as hypopigmentation of the face, 
arms, and other portions of the body). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

While the RO found that the veteran submitted an untimely VA 
Form 9 in March 2005 to a rating decision that denied § 1151 
compensation in January 2004, the Board finds that an earlier 
statement submitted by the veteran's representative and 
received by the RO in August 2004 should be liberally 
construed as a timely substantive appeal.  Moreover, 
thereafter, the veteran's representative filed a 'claim to 
reopen' in December 2004 and submitted therewith a private 
medical opinion and a report from the Food and Drug 
Administration (FDA).  The RO ultimately reopened the claim 
on the basis of the submission of this additional evidence, 
but the Board notes that this new and material evidence 
having been received prior to the expiration of the appeal 
period should have been considered as having been filed in 
connection with the claim that was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b) (2006).

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDING OF FACT

The veteran did not develop vitiligo as a result of 
medication prescribed by a VA physician.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C. § 1151 for vitiligo (claimed as hypopigmentation of 
the face, arms, and other portions of the body) have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
mailed in May 2003, prior to its initial adjudication of the 
claim, and by a letter mailed in May 2005.  Although the 
veteran was not specifically informed that he should submit 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and requested to submit 
such evidence or to provide the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was also 
not provided notice with respect to the disability rating and 
effective date elements of his claim until April 2006, after 
the initial adjudication of the claim, but the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that compensation under 38 U.S.C. § 1151 is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide timely 
notice with respect to these elements of the claim was no 
more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by affording him a VA examination and 
obtaining a medical nexus opinion in August 2003 and 
September 2005.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any outstanding evidence that 
could be obtained to substantiate the claim. Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in April 2006.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Independent Medical Expert Opinion

The Board has also considered the veteran's request that an 
independent medical expert (IME) opinion be obtained, but has 
determined that no such opinion is required in this case.  In 
this regard, the Board notes that it is authorized to obtain 
an advisory medical opinion from an independent medical 
expert when, in the Board's opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2006).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  See Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).  The Board is of the opinion 
that the September 2005 VA medical opinion is adequate for 
adjudication purposes, and that the case does not present the 
medical complexity or controversy that would require an IME 
opinion.  Although the record does contain a statement from 
the veteran's dermatologist that is supportive of the 
veteran's claim, as discussed below, the Board has found it 
to be of limited probative value.

Evidence

The veteran contends that he developed vitiligo as a result 
of medication (Capsaicin) prescribed by a VA physician.  He 
maintains that VA physicians failed to inform him that people 
using capsaicin should stay out of the sun.  

VA treatment records show that in October 2002, the veteran 
presented with complaints of a development of a rash after 
use of capsaicin cream.  The veteran indicated that the rash 
had healed but left hypopigmented areas.  The physical 
examination revealed hypopigmented areas on the hands and 
lower extremities.  The examiner provided an assessment of 
contact dermatitis due to capsaicin cream that had resolved.  
The veteran was switched to a different cream.  A January 
2003 record notes that the veteran had hypopigmented areas on 
his face and hands.  It was noted that the veteran had used 
capsaicin cream and touched his hands to his face one year 
ago.  

An August 2003 VA examination report notes that the veteran 
reported that he saw his primary care physician in August 
2002 and complained at that time that he was losing his 
pigmentation, which he felt was secondary to capsaicin cream 
that he had applied and then gone out into the sun and 
experienced an extreme burning sensation.  He washed off the 
cream and since that time, he had developed continued loss of 
pigmentation.  The physical examination revealed 
hypopigmented rashes on his hands, arm, perioral area, ear, 
face, neck, and chest.  The examiner diagnosed vitiligo and 
stated that it was an autoimmune disease and not associated 
with capsaicin ointment.  The examiner reported that research 
on the computer indicated no history of capsaicin causing 
vitiligo.  The examiner noted that this autoimmune disease 
affected the pigmented cells.  The examiner related that the 
product information indicated that in some conditions, 
undocumented use, capsaicin was also used in vitiligo to 
increase pigmentation.  The examiner therefore concluded that 
the veteran's vitiligo was not associated with capsaicin 
ointment.  

In a November 2004 report, Dr. P.M. noted that the veteran 
related that he noticed that shortly after using the 
capsaicin cream, he began to experience burning on his arms 
and legs.  Two months later, he noticed depigmentation on his 
hand consistent with vitiligo.  Dr. P.M. reported that a 
review of FDA adverse reaction reports revealed an April 2004 
report of development of vitiligo after using capsaicin as an 
analgesic cream for tennis elbow.  Dr. P.M. therefore 
concluded that it did seem as if there was at least a 
possible causal relationship between the capsaicin and the 
development of vitiligo.  Dr. P.M. included a copy of the FDA 
report. 

The September 2005 VA examination report shows that the 
examiner reviewed the claims file, including Dr. P.M.'s 
November 2004 report and the FDA report.  The examiner noted 
that the veteran was also seen in June 2003 by Dr. D. and Dr. 
C.  The examiner maintained that neither of these 
dermatologists could make a link between the veteran's 
vitiligo and use of capsaicin.  The physical examination 
revealed hypopigmentation that affected 68.4 percent of the 
veteran's exposed skin and 76 percent of his entire body 
surface area.  The examiner diagnosed vitiligo.  The examiner 
opined that it was less likely than not that the veteran's 
vitiligo was related to his use of capsaicin cream. The 
examiner reasoned that the vitiligo was so widespread that it 
was unlikely that the Capsaicin was applied to all of these 
areas of the skin.  The examiner noted that the FDA report 
showed that the hypopigmentation occurred just in the area 
where the capsaicin was applied.  In addition, the examiner 
noted that vitiligo was such a common condition that its 
onset after the application of capsaicin might well be 
coincidental.  The examiner indicated that the time course 
coming on, perhaps six weeks after the application of 
capsaicin, and then proceeding in the absence of any 
additional capsaicin exposure to evolve over many months, 
would not be compatible with the mechanism of 
hypopigmentation where the capsaicin was directly applied.  
The examiner maintained that while one could speculate that 
capsaicin was a nonspecific trigger for the onset of 
vitiligo, that would be mere speculation.  The examiner added 
that skin reactions to capsaicin, causing burning, were quite 
common and in almost all cases resolved with discontinuance 
of the medication and sometimes resolved even when the 
medication was continued.  

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in May 2003.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997 [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 (providing that all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA or that the claimed condition is 
due to an event not reasonably foreseeable.)

Analysis

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's vitiligo was caused by medication prescribed by a 
VA physician.  The Board must therefore weigh the credibility 
and probative value of these opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board accords greater evidentiary weight to the September 
2005 VA examiner's opinion because it is the most 
comprehensive medical opinion concerning the medical question 
at issue in this appeal, and the only such medical opinion of 
record based upon a complete review of all the relevant 
medical evidence.  Other than the FDA report, it is not clear 
what medical evidence, if any, upon which Dr. P.M.'s opinion 
is based.  The Board finds the VA examiner's explanation for 
distinguishing the veteran's case from the case study cited 
in the FDA report very persuasive.  Consequently, Dr. P.M.'s 
sole basis for finding a possible relationship between the 
veteran's development of vitiligo and his use of capsaicin 
cream has been discredited by competent medical evidence to 
the contrary.  The VA examiner has provided a very detailed 
rationale for not finding a causal relationship.  Moreover, 
according to the other physicians the VA examiner referenced 
in his report as well as the VA examiner who conducted the 
August 2003 VA examination, this appears to be the prevailing 
view on this medical question.  Thus, the Board finds that 
the veteran did not develop vitiligo as a result of 
medication prescribed by a VA physician.  Therefore, 
compensation under 38 U.S.C. § 1151 is not warranted. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for vitiligo (claimed as hypopigmentation of the face, 
arms, and other portions of the body) is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


